Filed 10/30/13 P. v. Bowen CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


THE PEOPLE,                                                                                  C073939

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF111257)

         v.

ERIC CHRISTOPHER BOWEN,

                   Defendant and Appellant.




         Appointed counsel for defendant Eric Christopher Bowen has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
                                       BACKGROUND
       In February 2011, then 11-year-old C.T. told her mother that defendant had been
sexually assaulting her. C.T. reported defendant had made her orally copulate him and
forced her to have anal sex. The sexual assaults started when C.T. was five years old.
       An information charged defendant with sodomy of a child 10 years old or younger
(Pen. Code, § 288.7, subd. (a); undesignated statutory references are to the Penal Code),
oral copulation with a child 10 years old or younger (§ 288.7, subd. (b)), and lewd and
lascivious conduct with a child under the age of 14 years old (§ 288, subd. (a)).
Defendant pleaded no contest to lewd and lascivious conduct with a child. In exchange
for the plea, the trial court granted defendant probation.
       In the ensuing year, the trial court found defendant violated his probation twice.
After the second violation, the trial court denied further probation and sentenced
defendant to a term of eight years in state prison and awarded 533 days of presentence
credits. Defendant did not obtain a certificate of probable cause. (§ 1273.5.)

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.




                                              2
                                   DISPOSITION
     The judgment is affirmed.



                                                 HULL   , J.



We concur:



     BLEASE             , Acting P. J.



     MURRAY             , J.




                                         3